; Case 1:19-mj-05212-MJR Document1 Filed 08/23/19 Page 1 of 11

AO 91 (Rev. 02/09) Criminal Complaint

United States District Court

for the
Western District of New York

 

 

 

 

 

United States of America

v. Case No. 19-mj- SAlA

STEPHEN NIVER

 

Defendant

CRIMINAL COMPLAINT

 

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

Between on or about April 24, 2019, and on or about April 30, 2019, in the Western District of New York,
the defendant, STEPHEN NIVER, did knowingly possess child pornography, as defined in Title 18, United States
Code, Section 2256(8), that involved a prepubescent minor who had not attained 12 years of age, in violation of Title
18, United States Code, Section 2252A(a)(5)(B) and 2252A(b)(2).

This Criminal Complaint is based on these facts:

& Continued on the attached sheet.

 

— ;
if ‘Comiplainant’s signature

JUSTIN J. BURNHAM
SPECIAL AGENT
HOMELAND SECURITY INVESTIGATIONS

Printed name and title

Sworn to before me and signed in my presence.

Date: _August 2S 2019 Dpetok | i } COOH

/ Judge's signature

MICHAEL J. ROEMER
UNITED STATES MAGISTRATE JUDGE

Printed name and title

City and State: Buffalo, New York

 

 

 

 
Case 1:19-mj-05212-MJR Document1 Filed 08/23/19 Page 2 of 11

AFFIDAVIT IN SUPPORT OF COMPLAINT

STATE OF NEW YORK)
COUNTY OF ERIE ) SS:
CITY OF BUFFALO )

I, JUSTIN J. BURNHAM, being duly sworn, depose and state:

INTRODUCTION

1. I am a Special Agent with Homeland Security Investigations (HSI) and have
been so employed since October of 2008. I am currently assigned to the Buffalo Field Office
of HSI and I am assigned to the Child Exploitation Unit (CEU). As a member of the CEU,
I investigate the sexual exploitation of children, including possession, receipt, and the
production of child pornography, coercion and enticement, and the transfer of obscene
material to minors, all in violation of Title 18, United States Code, Sections 2251, 2252,
2252A, 2422, and 1470. I have received specialized training in the area of child pornography
and child exploitation and I have had the opportunity to observe and review numerous

examples of child pornography, as defined in Title 18 United States Code, Section 2256.

2. I make this affidavit in support of a criminal complaint charging Stephen
NIVER (DOB: 7/03/19XX) (hereinafter “NIVER”), with violations of Title 18, United

States Code, Section 2252A(a)(5)(B) (Possession of Child Pornography).

 
Case 1:19-mj-05212-MJR Document1 Filed 08/23/19 Page 3 of 11

3. The information contained in this affidavit is based upon my personal
knowledge and observation, my training and experience, conversations with other law
enforcement officers and witnesses, and a review of documents and records. Because this
affidavit is being submitted for the limited purpose of establishing probable cause in support
of a criminal complaint charging NIVER with the above offenses, I have not included each
and every fact known to me concerning this investigation. I have set forth only the facts
necessary to establish probable cause to believe that NIVER knowingly violated Title 18,

United States Code, Sections 2252A(a)(5)(B).

NYS PAROLE ENCOUNTER
4. On February 26, 2014, the defendant was convicted of one count of Promoting
a Sexual Performance By a Child Less than 17 years of age, pursuant to New York Penal Law
§ 263.15. Pursuant to this statute, a defendant is guilty of Promoting a Sexual Performance
of a Child when, knowing the character and content thereof, he produces, directs or promotes
any performance which includes sexual conduct by a child less than seventeen years of age.

The defendant was subject to conditions of parole as a result of this conviction.

5. On April 30, 2019, New York State Parole (NYSP) traveled to the residence of
NIVER located in Niagara Falls, New York, and requested he provide a urine sample in
accordance with his release conditions. The urine sample tested positive for cocaine and
NIVER admitted he had recently used cocaine. A physical search of NIVER’s bedroom
resulted in the discovery of a cellular telephone, specifically a “flip phone,” which he was

authorized to possess pursuant to his release conditions. A search of that telephone pursuant

2

 
Case 1:19-mj-05212-MJR Document1 Filed 08/23/19 Page 4 of 11

to his release conditions resulted in the discovery of a Facebook password reset code
indicating NIVER was using another electronic device to access Facebook, however no other
electronic device was found at that time. NIVER was subsequently taken into custody for

violating his probation as it related to his drug use and detained at the Niagara County Jail.

6. NIVER’s recorded telephone calls made from the Niagara County Jail were
subsequently acquired and reviewed. The following documents portions of some of the

telephone calls made by NIVER.

7. On May 1, 2019 a telephone call was made by NIVER to telephone number
(716) 804-43XX, a telephone number used by NIVER’S roommate. The following is an
excerpt from this conversation and is not meant to be a verbatim transcript of the
conversation.

NIVER: Didn’t I show you before where?

ROOMMATE: No.

NIVER: Under the spaghetti.

ROOMATE: Okay right.

NIVER: Dude, do the right thing with it, get all the way rid of it.

ROOMATE: I’m gonna get rid of it.

NIVER: I would say like destroy it you know.

ROOMATE: I'll take it somewhere where no one is watching and I'll smash it
on the sidewalk.

NIVER: I appreciate it. I’ve been worried sick about that.

 
Case 1:19-mj-05212-MJR Document1 Filed 08/23/19 Page 5 of 11

8. On May 2, 2019, NYS Parole traveled to the residence of NIVER and
conducted another search of the residence pursuant to NIVER’s release conditions. During
the search, an Alcatel cellular smartphone (“Phone 1”) was found on the top shelf of the
cupboard under spaghetti as described by NIVER in his recorded telephone call with his

roommate excerpted above.

9. On May 2, 2019, NYS Parole traveled to the Niagara County Jail and met with
NIVER. During this interview, NIVER admitted Phone | found in the kitchen drawer was
his and he provided the pattern code to unlock the phone. NIVER admitted he used a
Facebook account under the name of “Tim Duncan”, that he had a Photobucket account,

and possibly some adult pornography on Phone 1.

10. On May 2, 2019, NIVER called telephone number (716) 807-59XX and had a
conversation with his grandmother. The following is an excerpt from this conversation and

is not meant to be a verbatim transcript of the conversation.

NIVER: I just talked to my parole officer. I might be in more trouble than
I thought.

Grandmother: Why?

NIVER: They went back and found that thing.

Grandmother: Oh my God. The thing Ray was worried about?

NIVER: Yeah so I called him right after I talked with you and I told him

about it and I told him to get rid of it, destroy it, and I guess he
didn’t. They went back last night around 9 or 10 o’clock. I don’t
know why he waited around, but he didn’t get rid of it fast
enough and they came and found it. This is the worst thing that
could’ve possibly happened.

 
Case 1:19-mj-05212-MJR Document1 Filed 08/23/19 Page 6 of 11

Grandmother:

NIVER:

Grandmother:

UI, is there anything on there?

I had an email account, uh, a fake Facebook, a bunch of dumb
shit I shouldn’t have had.

I don’t know. Dumb is the right word. What were you thinking?
I mean there are rules for a reason.

Later, the conversation continued.

NIVER:

NIVER:

Grandmother:

NIVER:

Grandmother:

NIVER:

I told him how to unlock the phone and I told him about the
email address and I told him everything they ask me. See that’s
going to help me, they won’t have to send it to a lab, they can
just open it up and see that, you know, but...There is no denying
it because I had my old pictures on there from back in the day.
There is no point of even denying it.

That is what I was so worried about was him finding that. And
I felt way better after I told him (Ray) about it so he could get rid
of it and then my worst nightmare frickin came true when he
came and saw me and said Mr. NIVER, do you want to tell me
about this phone. I mean come on, how the hell could they
possibly know about that.

Aye, oh boy.

I gotta talk to Ray too, he was supposed to get rid of that the
minute I talked to him.

I know.

What the hell man?

Later in the conversation, NIVER said, “Now I gotta go back to frickin prison.”

 
Case 1:19-mj-05212-MJR Document1 Filed 08/23/19 Page 7 of 11

11. On May 2, 2019, a telephone call was made by NIVER to telephone number
(716) 201-77XX used by an unknown male (UM). The following is an excerpt from this
conversation and is not meant to be a verbatim transcript of the conversation.

NIVER: Yo, this shit just got worse bro.

UM: What?

NIVER: They went back, they doubled back on my spot last night and found my
phone.

UM: What you got on your phone?

NIVER: I’m just not allowed to have it. I’m not allowed to have it period.

UM: Oh my God.

NIVER: Yeah, and I might be looking at a new charge for having it.
UM: For having a smart phone.

NIVER: UI because its got email and Facebook and shit.

UM: Dude, why would you do that?

NIVER: I kept it well hidden, there’s no way they would’ve found it and they
looked at my other phone and I had a text message that said reset your
Facebook password or whatever and I didn’t even do that. I don’t know
how I even got that message. It must have been whoever had that.
number before me.

UM: You didn’t put no locks on your phone?

NIVER: Um, there’s a lock on the Android phone but they’re going to send it to
the lab anyway and the lab is gonna get it unlocked. So I ended up if
you tell us now what’s on it then it will be less trouble you’re in so I told
em yeah I gotta fake Facebook and a stupid email I wasn’t even using.

UM: Oh my God bro.

NIVER: So I’m getting a new charge probably.

 
Case 1:19-mj-05212-MJR Document1 Filed 08/23/19 Page 8 of 11

12, On May 2, 2019, a telephone call was made by NIVER to his roommate at

ROOMMATE:

NIVER:

ROOMMATE:

NIVER:

ROOMMATE:

NIVER:

ROOMMATE:

NIVER:

ROOMMATE:

NIVER:

NIVER:

ROOMMATE:

NIVER:

telephone number (716) 804-43XX. The following is an excerpt from this conversation and

is not meant to be a verbatim transcript of the conversation.

What’s up?

Yo, what happened man?

Parole came by this morning and did a search
They said they came last night.

They came by last night, but they didn’t find it last night. They
came back this morning and found it.

Why didn’t you get rid of it?

Because they came at like 7:30 this morning, they woke me up
knocking on the door.

I thought you were getting rid of it last night?
One, I can’t get out after 7 o’clock.

Ah, I was thinking about telling you to dip it in water and then
put it in the garbage and then take it out with the trash. That’s
what I was thinking about telling you. And I was worried this
whole time they were gonna find it and then they come and see
me this morning and they say hey bro tell me about this cell
phone. I was like what, my worst nightmare. I’m getting a new
charge now probably.

Damn bro. Now I’m looking at a new charge.

Shit. I didn’t think they'd be by again, I’d didn’t think they’d
come back again. I didn’t even think about that shit.

Honestly, I was thinking about telling you, I don’t know why, I
was thinking about telling you get rid of it last night just in case
they were listening to the phone, you know.

 
Case 1:19-mj-05212-MJR Document1 Filed 08/23/19 Page 9 of 11

13. On May 6, 2019, New York State Parole (NYSP) Officer Tim Gillis met with
HSI SA Justin Burnham at the HSI Buffalo office and gave Phone 1 to SA Burnham. Phone
1 was subsequently provided to an HSI computer forensic analyst who conducted an analysis

of the device.

FORENSIC EXAMINATION

14. During the forensic review by HSI of Phone 1, approximately 25 images of
suspected child pornography were discovered, including images depicting the genitalia of
toddlers, hidden on the phone with the use of an application called "HideltPro.” This mobile
phone application is disguised as an Audio Manager application, which can be used to turn
the volume of the telephone up and down. Computer forensic analysts discovered that if one
were to “Long press” on the Audio Manager title and enter the user pin “4536” the actual
Hide It Pro application will launch. The Hide It Pro application is designed to be a secret
vault of hidden photos, videos, messages, applications etc. In addition, the email address
duncant488@gmail.com was found to connected to the “HideltPro” application as recovery
email. It should be noted that NIVER admitted he used a Facebook account in the name of
“Tim Duncan.” The forensic analysis of Phone 1 further indicated that the dates associated

with the images fall within the range of April 24, 2019, through April 30, 2019.

15. Descriptions of some of this child pornography found on Phone | include:

a. “05307C935EDACO09FEAAE9ICDBE286B60.jpg” — This image file
depicts the genitalia of a prepubescent minor female. The focal point
and entirety of the image is the minor female’s genitalia. A couple of
fingers of what is believed to be an adult are seen on the outsides of the
image and are being used to spread open the labia of the minor female
in an unnatural way. The image is believed to be designed to elicit a

8

 
Case 1:19-mj-05212-MJR Document 1 Filed 08/23/19 Page 10 of 11

sexual response in the viewer and meets the federal definition of child
pornography.

b. “F60251B882FDDB7B19647FD85764BFE6.jpg” — This image file
depicts the genitalia of a prepubescent minor female. The focal point
and entirety of the image is the minor female’s genitalia. A couple of
fingers of what is believed to be an adult are seen on the outsides of the
image and are being used to spread open the labia of the minor female
in an unnatural way. The image is believed to be designed to elicit a
sexual response in the viewer and meets the federal definition of child

pornography.

c. “F2E929EE17CDF76653BD9011344FFC79.jpg” — This black and
white image file depicts the genitalia and anus of a prepubescent minor
female. The focal point and entirety of the image is the minor female’s
genitalia and anus. The image is believed to be designed to elicit a
sexual response in the viewer and meets the federal definition of child

pornography.

CONCLUSION
16. Based upon the foregoing, I respectfully submit that I have probable cause to
believe that NIVER, has violated Title 18, United States Code, Section 2252A(a)(5)(B)

(Possession of Child Pornography).

 

JOSTIN J. BURNHAM
pecial Agent
Homeland Security Investigations

Sworn to before me this
ae.
3 day of August, 2019

MICHAEL J. ROEMER
United States Magistrate Judge

 
Case 1:19-mj-05212-MJR Document1 Filed 08/23/19

Name:

Date of Birth:

SSN:
Address:
Height:
Weight:
Hair:
Eyes:

ATTACHMENT A

Stephen Niver
07/03/XX
XXX-XX-4536
Niagara County Jail
5’8”

192

Brown

Blue

Page 11 of 11

 

 
